Cooley, C. J.
This is a case of accounting in respect to partnership matters. It was referred to Iiojd Post as special commissioner, who made a report to which both parties took exceptions. The judge who reviewed the exceptions overruled them and entered decree for the amount reported due.
We have gone over the accounting with the assistance of counsel for the parties respectively, and are of opinion that the conclusions of the special commissioner were substantially correct. The changes we should be incliued to make would be few, and would leave the general result modified but slightly. Under these circumstances the decree should stand affirmed. The case does not involve questions of law, and is therefore not discussed. The costs in this Court should be apportioned between the parties; and as Mr. Field appears to have caused the record to be printed, he should recover one-half his taxable disbursements after deducting one-half the taxable disbursements of the complainant.
The other Justices concurred.